United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1257
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Ryan Siders

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: March 14, 2016
                              Filed: March 17, 2016
                                  [Unpublished]
                                  ____________

Before MURPHY, BEAM, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

     In 2008 Ryan Siders pled guilty to being a felon in possession of a firearm and
was sentenced to 57 months imprisonment and a three year term of supervised
release. In 2015 the district court1 found Siders in violation of his supervised release
for the third time after he failed to comply with substance abuse testing, used a
controlled substance, consumed alcohol, and operated a motor vehicle while
intoxicated. The court revoked his supervised release. The advisory guidelines
sentencing range was 8 to 14 months. The court imposed a sentence of 12 months
imprisonment and one year of supervised release.

       Siders argues that the court imposed a substantively unreasonable sentence
under 18 U.S.C. § 3553(a). We conclude that the district court did not abuse its
discretion in the sentence it imposed. See United States v. Petreikis, 551 F.3d 822,
824 (8th Cir. 2009) (standard of review). Accordingly, we affirm. See 8th Cir. R.
47B.
                        ______________________________




      1
      The Honorable Linda R. Reade, Chief United States District Judge for the
Northern District of Iowa.

                                          -2-